internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b scholarship program c trustee d group home e church f church g website h administrator j trust founder dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called b your purpose is to engage in charitable activities by enhancing access to higher education preference is given to residents of d is to provide scholarships to certain academically qualified students who desire the purpose of b to further their education but need financial assistance in order to do so the amount of each scholarship will be between dollar_figure or the required amount that will enable you to satisfy internal_revenue_code sec_4942 minimum distribution_requirements you expect to give to scholarships per year and dollar_figure operating procedures h will facilitate c’s administration of the fund these procedures are subject_to the fund’s governing documents and applicable law which shall be in control in the event of an inadvertent conflict application process h will prepare and mail memos and flyers to all locations of d e and f students wishing to apply online will be instructed to go to g students wishing to submit paper applications should contact h additional documentation will be required to complete either type of application guidelines and instructions for completing the application can be found on the website and are s h included with the paper application it is the responsibility of the applicant to provide these additional materials in a timely manner application deadline the deadline for submission of all information is february all information must be postmarked on or before that date materials must be mailed in one envelope to you h will review applications after the deadline and will contact applicants if any items are missing if an email address is on the application h will send a message by email applicants should check emails frequently applicants without email addresses will receive one postcard regarding missing materials failure to provide the missing materials within the designated time frame will result in an incomplete application incomplete applications will not be considered for scholarships application criteria the initial selections will be based on the provisions and limitations provided in the last will and testament of j eligibility criteria are as follows applicants must be high school seniors high school graduates or current undergraduates applicants must demonstrate academic achievement applicants must demonstrate worthiness and financial need applicants must demonstrate traits of high personal character and leadership preference will be given to residents of d certain persons may not be eligible to apply for this scholarship the following persons are generally ineligible to receive any scholarship offered by a any interested person including donor trustee selection committee member advisory board member and staff members for your organization the spouses and ancestors of interested persons the children grandchildren and great-grandchildren of an interested person current employees of c and h their spouses ancestors children grandchildren great- grandchildren and the spouses of such children grandchildren and great-grandchildren additional required materials official transcript with grades cumulative gpa and sat act scores posted through the latest fall semester note if the school does not post sat act scores it is the responsibility of the applicant to provide h with a copy of the score report from the college entrance examination board signed terms of agreement found in application packet letter of recommendation from a teacher personal statement submit a one-page signed personal statement explaining why the scholarship is important to the applicant the statement should include college and career plans attach a document signed by applicant listing academic honors leadership and community service singed copy of parent’s federal tax form_1040 pages one and two along with w-2 forms for the last year committee recommendations recipients are selected by the awards advisory committee which consists of the president of d the pastor of e and the pastor of f the committee is required to provide minutes of each meeting held to recommend recipients each member must sign a conflict of interest policy at least annually and disclose all potential conflicts of interest as they may arise d a selection process the awards advisory committee shall give consideration to the respective ability educational goals career ambitions and the relative financial need to the applicants as deemed appropriate by the committee this is a competitive scholarship program scholarships will be awarded on an objective and non-discriminatory basis with neither race creed color religion sex age national origin nor disability being considered selections are based on the information received from the application and the additional materials postmarked by the deadline decisions of the committee are final and justification for recipient selection s by the awards advisory committee h or c will not be disclosed under any circumstances due to the u s a patriot act h is required to screen the applicants prior to submission of paperwork to the awards advisory committee h will review the applications of successfully screened applicants and prepare a summary report for the awards advisory committee the scholarships committee will notify h in writing of the names of those recommended to receive the scholarships h will provide requested information to c once final approval has been given on the recommendations of the awards advisory committee h will notify the high school guidance counselors if they have winners from their schools and send award letters to the winners with detailed information about the scholarship unsuccessful candidates will be notified by h qualified institutions the recipients may attend any accredited four-year college or university or vocational school of their choice the institution must be an educational_organization that normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on to the extent the institution is involved in the selection of the recipients such involvement must comply with your policy of awarding scholarships on an objective and non-discriminatory basis as well as your conflict of interest policy about the award the number of recipients and the amount of each scholarship may vary from year to year due to fluctuations in your value and or applicable document restrictions subject_to the trust terms the awards will be applied to the cost of tuition fees books and supplies and should not exceed these costs checks will be issued directly to the college upon receipt of a grade transcript and a request for payment form each semester recipients are required to access the request for payment form from the g home page they must sign the form and submit it to their college to certify their enrollment and forward to your office by october for the fall payments and by march for spring payments the award amount will be divided between semesters quarters failure to submit the required materials will result in the permanent loss of the scholarship unused funds must be returned to a renewal process the scholarship is renewable for three additional years or until a bachelor’s degree is awarded whichever is earlier current recipients will receive information on the renewal process from h the scholarship will be renewable based on two factors minimum cumulative grade point average of at the end of the freshman year and a minimum grade point average of at the end of each academic year thereafter and a minimum class load of twelve semester hours a grade point average falling below the required minimum at the end of any academic year will cause the scholarship to be renewed on a conditional basis or could result in permanent loss of scholarship funds grade reports will be required at the end of the fall term an official transcript is required at the end of spring term this information must reflect the name of the student name of the college and the student’s college id number it is the responsibility of the recipient to request this information and send it to h miscellaneous information in the event of serious malfeasance breach of traditional conduct failure to provide requested materials or conduct involving moral turpitude a scholarship may be terminated at any time within the discretion of the awards advisory committee and concurrence of the trustee whose decisions shall be final and binding subject_to terms of your documents applicable law and internal_revenue_service requirements these operating procedures may be amended at any time by the trustee in its discretion any modifications or changes shall be furnished to the members of the awards advisory committee then serving record keeping records and case histories will be maintained to keep track of all award distributions the colleges and universities will be notified of the recipient names social_security numbers award amounts and methods of payment records will be maintained on each recipient to track payments transcripts and other correspondence an annual report will be provided to the donor on the progress of the student sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 i1 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i1 its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosure form_6110 notice redacted letter
